Title: From Lady Carysfort to Louisa Catherine Johnson Adams, 10 May 1803
From: Carysfort, Lady
To: Adams, Louisa Catherine Johnson



My Dear Mrs Adams,
London May 10th 1803

I cannot neglect the Opportunity which Mr King’s return to America gives me of inquiring after Mr Adams & you; & still more particularly after my little Godson—; who is I hope in every respect as prosperous as he promised to be when he left Berlin.
I am likewise troubling Mr King with an inkstand of our English China; which I wish you to keep upon your writing table as a souvenir of a distant friend. After We left Berlin Lord Carysfort was named Ambassador to Petersburgh but to my great joy many circumstances then led him to decline the situation & we are once more established at Home; where however I have passed a most painful twelvemonth in consequence of the very severe illness of my second daughter who has been most desperately ill but by the mercy of God is at length restored to me. The two others are very well & all desire to be remembered to you. Adieu my dear Mrs. Adams; I feel very real pleasure in the bringing myself back to Mr Adams’s recollection & yours; & likewise in the being able to assure you, of my being most sincerely Yrs / &c
Carysfort